Citation Nr: 0400014	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from June 1986 to September 
1986 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. 
§ 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate her sinusitis claim and which party is 
responsible for attempting to obtain any such information or 
evidence.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate her claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's service connection claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).

The veteran has claimed that her exposure to oil fires during 
service in the Persian Gulf has caused sinusitis.  The 
veteran was afforded a VA examination in December 2000, at 
which time sinus x-rays revealed thickening of the lining of 
the left maxillary sinus, especially at the inferior and 
lateral aspects.  X-rays also confirmed turbinate 
hypertrophy.  Clinical impression was of chronic inflammation 
of the sinuses, and the examiner stated, "The etiology of 
this [disorder] is unclear.  It is as likely as not that this 
is secondary to chemical exposure."

The RO requested further examination, and the veteran was 
seen again by the same examiner in November 2001, when he 
diagnosed her with mild chronic maxillary sinusitis, the 
etiology of which was "unclear."  The examiner further 
opined:

It is as likely as not that 
inhalation of smoke caused changes of 
the nasal and maxillary sinus linings 
which induced a state of mild chronic 
sinusitis.  The diagnosis of allergic 
rhinosinusitis can not be ruled out 
as the patient has not undergone any 
allergy testing.

An undated memorandum in the claims folder indicates that a 
letter was sent to the veteran requesting that she appear for 
scheduled allergy testing for the purpose of ruling out 
allergic rhinosinusitis, and that the veteran failed to 
confirm her appointment.  However, no such letter appears in 
the claims file.

In an August 2002 addendum, the examiner indicated that, in 
his opinion, because the veteran had just a "single episode 
of smoke exposure in 1991" and symptomatology was not 
reported until 1999, "the veteran's chronic maxillary 
sinusitis is not likely to be related to a single episode 
[of] exposure [to] smoke, which took place 8 years before 
symptoms of sinusitis appeared."

In her substantive appeal (VA Form 9), the veteran indicated 
that she did not receive notice of her appointment for 
allergy testing for the purpose of ruling out allergic 
rhinosinusitis.  She indicated that her address had changed, 
and that she was "more than willing to comply."  Therefore, 
another such appointment should be scheduled.

Further, the veteran stated that, contrary to the examiner's 
statement that she only had a single episode of exposure to 
oil smoke during service, she was exposed at least twenty 
times.  A lay witness is competent to provide evidence that 
she was exposed to oil smoke during service.  Lay testimony 
is competent so long as it remains centered upon matters 
within the knowledge and personal observations of the 
witness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Exposure to oil smoke is readily observable and is within the 
knowledge and observation of the veteran or other lay 
witnesses.  Thus, the veteran's statements are competent 
evidence as to exposure to oil smoke during service.  Because 
the examiner's August 2002 opinion (i.e., that the veteran's 
chronic maxillary sinusitis is not likely to be related to a 
single episode of exposure to smoke during service) is based 
on inaccurate information, another examination should be 
scheduled to address the etiology of the veteran's sinusitis.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must ensure that all VCAA 
notice and development obligations 
have been satisfied in accordance 
with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Particularly, 
the RO must notify the veteran of 
the information and evidence needed 
to support her claim, what evidence 
VA will develop, and what evidence 
the veteran must furnish.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated her 
for sinusitis since her separation 
from service.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are 
not already of record.

3.  The RO should obtain copies of 
treatment records for the veteran 
from the Atlanta VAMC since January 
2001.

4.  Thereafter, the RO should make 
arrangements for the veteran to be 
scheduled for an examination by an 
appropriate specialist for (1) 
allergy testing to determine if she 
suffers from allergic rhinosinusitis 
and for (2) an opinion as to the 
etiology of the veteran's sinusitis 
and/or rhinosinusitis.  The claims 
folder must be made available to the 
examiner.  The examiner should 
elicit a detailed history from the 
veteran concerning her exposure to 
oil smoke during service.  After 
reviewing the records and examining 
the veteran, the examiner is 
requested to express opinions as to 
the following questions:

?	What is the apparent/likely 
date of onset and etiology of 
the veteran's sinusitis or 
rhinosinusitis?

?	Is it at least as likely as not 
that the veteran's sinusitis or 
rhinosinusitis is attributable 
to in-service exposure to oil 
fires?

The opinion should summarize the 
relevant history and clinical 
findings, and provide explanations 
as to all medical conclusions 
rendered.  If these matters cannot 
be medically determined without 
resort to mere conjecture, this 
should be commented upon by the 
examiner.

5.  After undertaking any additional 
development deemed appropriate, the 
RO should review the expanded record 
and readjudicate the veteran's 
claim.  If the RO's decision is 
adverse to the veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case 
and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


